DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Elson, US 2005/0161267. 
Regarding claim 1, Elson discloses a lower vehicle body structure of a vehicle, the structure comprising: a side member (32) extending in a longitudinal direction of a vehicle, disposed on a first side and a second side in a width direction of the vehicle, and having a closed cross- section formed therein; a connecting member (34) connected to the side member at a front or a rear based on front and rear directions of the vehicle and having a closed cross-section formed therein; and at least one pipe unit (58)  provided in the longitudinal direction of the side member or inside the connecting member to inflow a working fluid therein (Fig. 1-5).
Regarding claim 5, Elson discloses the side member (32) is extruded and molded [0019-0022].
Regarding claim 6, Elson discloses the side member (32) has an interior which is partitioned by at least one rib so that the at least one pipe unit is disposed therein (Fig. 5).
Regarding claim 7, Elson discloses the at least one rib includes: a transverse rib connecting an inside and an outside of the side member or the connecting member based on the width direction of the vehicle; and a longitudinal rib connecting an upper portion and a lower portion of the side member or the connecting member based on a height direction of the vehicle (Fig. 5).
Regarding claim 8, Elson discloses the transverse rib and the longitudinal rib are aligned to cross each other (Fig. 5).

Allowable Subject Matter
Claims 2-4 and 9-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon, but considered pertinent to applicant's disclosure is listed on the attached PTO-892. The cited references all disclose related vehicle frames and conduits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E TURNER HICKS whose telephone number is (571)272-4739.  The examiner can normally be reached on Monday-Friday 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571) 272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ETH/
Patent Examiner, Art Unit 3612
/D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612